Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application appears to be a division of US 10547005, effectively filed 3/11/16.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.
This application is fully supported by ‘005.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijeasinghe et al. (Macromolecules, 2015, 48, 5148-54, listed on IDS or the parent case).
Wijeasinghe (abs., scheme 1, table 1-3, 5148-54) discloses a polymer and a monomer of:

    PNG
    media_image1.png
    242
    699
    media_image1.png
    Greyscale
.
The monomer is inherently capable of performing the intended use of being a chromophore.

	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766